Name: Commission Regulation (EEC) No 1912/80 of 16 July 1980 re-establishing the levying of customs duties on sewing machines, other, falling within subheading 84.41 A I b) and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 80 Official Journal of the European Communities No L 185/25 COMMISSION REGULATION (EEC) No 1912/80 of 16 July 1980 re-establishing the levying of customs duties on sewing machines , other, falling within subheading 84.41 Alb) and originating in South Korea, to which the pref ­ erential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply as indicated above , should be 3 983 000 European units of account, and therefore the maximum amount is 597 450 European units of account ; whereas on 9 July 1980 the amounts of imports into the Commu ­ nity of the products in question , originating in South Korea, a country covered by preferential tariff arrange ­ ments, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 21 July 1980, customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products, imported into the Community and origi ­ nating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5% of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 1 1 5 % of that opened for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products , this reduced percentage will be 1 5 % ; Whereas Article 2 (2) and (3) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries or territo ­ ries , with the exception of those listed in Annex C thereto, once the relevant Community amount has been reached ; Whereas, in respect of sewing machines, other, falling within subheading 84.41 A I b), the ceiling, calculated CCT heading No Description 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : b) Other Article 2 This Regulation shall enter into force, on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328, 24 . 12 . 1979 , p. 25 . No L 185/26 Official Journal of the European Communities 18 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission